Case 2:18-cv-04740-SJF-ARL Document19 Filed 03/01/19 Page 1 of 3 PagelD #: 184

Christopher S. Del Bove, Esq. | Associate
103 Eisenhower Parkway, Suite 400

CALLAHAN & FUSCO LLC Roseland, New Jersey 07068

Atorneysat Law 877-618-9770 | F: 973-618-9772
103 EISENHOWER PARKWAY | SUITE 400 cdelbove@callahanfusco.com
ROSELAND | NEW JERSEY | 07068 | 877-618-9770

 

 

Roseland, NJ | New York, NY | Buffalo, NY | Philadelphia, PA | Ft. Lauderdale, FL | Tampa, FL
March 1, 2019

VIA ECF & CERTIFIED MAIL
Magistrate Judge Arlene R. Lindsay
Long Island Federal Courthouse
814 Federal Plaza

Central Islip, New York 11722

Re: Sgt. Warren, Jameson v. Castella Imports, et al
Docket No.: 2:18-cv-04740

Dear Judge Lindsay:

Pursuant to your local rules please accept this letter brief in support of Defendants
Castella Imports, Clara Cortes, Chris Valsamos, Nicole Morello and Robert Roberts’s
(collectively “Defendants”), motion for Protective Order: striking Plaintiff's 241 paragraph
Request for Admissions (“RFA”), or in the alternative, limiting Plaintiff's Requests. Attached
hereto as “Exhibit A” is a copy of Plaintiffs RFAs. In sum, Plaintiff has taken his 302
paragraph “Verified” Complaint and cut and paste it into a 241 paragraph RFA. Per Your
Honor’s local rules, on February 13, 2019 the undersigned met and conferred with Plaintiffs
attorney regarding his Request for Admissions via telephone.

e Procedural and Factual History

This case involves a dispute regarding employment termination brought by Plaintiff
under the Uniformed Services Employment and Reemployment Rights Act of 1994 (USERRA),
38 U.S.C.A. §4301-4335, and the 5th and 14th Amendments to the United States Constitution
and New York State law, against Defendants arising out of Defendants’ decision to terminate
Plaintiff's employment. Plaintiff filed his Complaint seeking monetary damages, a declaratory
judgment, compensatory and punitive damages, among other costs and fees for the alleged
wrongful termination. On January 30, 2019', Plaintiff served Defendants with a Request for
Admissions and Demands for Document Production. Specifically, the Request for Admissions
asks Defendants to ascertain the veracity of 241 paragraphs.

 

' As Your Honor may recall, Plaintiff served his RFAs before January 30, 2019 however Your Honor deemed all of
Plaintiff's discovery served as of the date of the Initial Conference, January 30, 2019,

 

callahanfusco.com
Case 2:18-cv-04740-SJF-ARL Document 19 Filed 03/01/19 Page 2 of 3 PagelD #: 185
Judge Lindsay

March 1, 2019

Page 2 of 3

e Legal Argument

While the Federal Rules of Civil Procedure generally authorize broad discovery into “any
non-privileged matter that is relevant to any party’s claim or defense”, they also insist upon a
proportionality requirement that a judge must weigh when rendering a decision in a discovery
dispute. Fed. R. Civ. P. 26(b)(1). However, R. 26(b)(1) further states that “[a]ll discovery is
subject to the limitations imposed by Rule 26(b)(2)(C)”. Rule 26(b)(2)(C) notably states that:

[T]he court must limit the frequency or extent of discovery
otherwise allowed by these rules or by local rule if it determines
that: (i) the discovery sought is unreasonably cumulative or
duplicative, or can be obtained from some other source that is more
convenient, less burdensome, or less expensive; (ii) the party
seeking discovery has had ample opportunity to obtain the
information by discovery in the action; or (iii) the proposed
discovery is outside the scope permitted by Rule 26(b)(1).

Further, Rule 26(c) of the Federal Rules of Civil Procedure permits a court to make “any
order which justice requires to protect a party or person from annoyance, embarrassment,
oppression, undue burden or expense.”

A party moving for a protective order on the ground of undue burden or expense “bears
the burden of demonstrating that there is good cause for the order.” Uto v. Job Site Servs. Inc.,
269 F.R.D. 209, 211 (E.D.N.Y. 2010) (collecting case). The decision to enter a protective order
is within the court’s discretion, including what degree of protection is necessary when fashioning
the protective order. Id. See also Thomas v. Int’] Business Machs., 48 F.3d 478, 482 (10th Cir.
1995); Seattle Times Co. v. Rhinehart, 467 U.S. 20, 36 (1984). The party seeking a protective
order has the burden of demonstrating good cause. Cartel Asset Mgmt. v. Ocwen Fin. Corp., No.
01-cv-01644-REB-CBS, 2010 U.S. Dist. LEXIS 17857 (D. Colo. 2010).

 

Courts may issue protective orders when appropriate. Fed. R. Civ. P. 26(c). Rule 26(c)(1)
provides that “f{a] party or any person from whom discovery is sought may move for a protective
order in the court where the action is pending . . . The court may, for good cause, issue an order
to protect a party or person from annoyance, embarrassment, oppression, or undue burden or
expense .. .” Fed. R. Civ. P. 26(c)(1). See Boyden v. Troken, 60 F.R.D. 625, 626 (N.D. III.
1973)(granting defendant’s motion to strike plaintiff's interrogatories in Section 1981 case where
plaintiff filed hundreds of interrogatories); Williams v. Bd. of County Comm’rs, 192 F.R.D. 698,
701-02 (D. Kan. 2000) (refusing to grant defendant employer’s motion to compel when their
interrogatories contained 117 subparts). Significantly, the district court in Boyden stated that
“(whether plaintiffs method of procedure amounts to harassment, as defendants claim, or
merely represents an optimistic attempt by plaintiff's counsel to have her adversary prepare her
case for her in one convenient package need not be decided. In the interest of justice plaintiff
should be required to discard this set of interrogatories and start over.”
Case 2:18-cv-04740-SJF-ARL Document 19 Filed 03/01/19 Page 3 of 3 PagelD #: 186
Judge Lindsay

March 1, 2019

Page 3 of 3

In the present matter, Plaintiff's 241-paragraph requests for admission, effectively
mirrors Plaintiff's Complaint. By way of limited example:

- 41-3 of Plaintiff's RFAs, corresponding to §5 of Plaintiff's Complaint;

- 94 of Plaintiff's RFAs mirroring §10 of Plaintiff's Verified Complaint;

- 6 of Plaintiff's RFAs mirroring §11 of Plaintiff's Verified Complaint;

- 9-11 of Plaintiff's RFAs mirroring §29 and 30 of Plaintiff's Verified Complaint;
- 915-19 of Plaintiff's RFAs mirroring 931-32 of Plaintiff's Verified Complaint;

- 30-39 of Plaintiff's RFAs mirroring § 44-50 of Plaintiff's Verified Complaint.

Further, contained in Plaintiff's voluminous requests for admissions include questions of
law, undefined terms, or otherwise are not direct and specific. Generally the RFAs the following
requests for admissions contain undefined terms, are not specific and direct, leading to
confusion, or contain questions of law, which are improper for requests for admissions. For
example, paragraphs 16 and 19 respectively request admissions that Defendants Nicole Morello
and Robert Roberts, respectively, “had control over Plaintiff's employment opportunities.” In
sum, Plaintiff's requests are unclear.

Like in Downs and Perez, Plaintiff's RFAs in the present matter constitute harassment of
Defendants through its rambling, nonspecific, and non-direct requests contained therein. As in
Downs, Plaintiff's attempts at having Defendants admit or deny all 241 paragraphs of his RFAs
are improper not merely because an overwhelming number of the requests contain undefined
terms, are not direct or specific so as to eliminate confusion, or are questions of law, but also
because it is not the function of RFAs to be a tool to harass Defendants and shift Plaintiff's
burden of proving its prima facie case onto Defendants. Accordingly, Defendants respectfully
request that a protective order be granted on behalf of Defendants and Plaintiff's 241-paragraph
RFAs be barred; or in the alternative, be limited to fifty (50) requests for admissions.

For the foregoing reasons, Defendants respectfully request that a Protective Order be
Granted barring, or in the alternative, limiting Plaintiff's Requests for Admissions.

Very truly yours,

(po

CHRISTOPHER 8S. DEL BOVE
CDB/tt

ce Cory Morris, Esq.
